Citation Nr: 1331771	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-38 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant is entitled to recognition as the Veteran's surviving spouse prior to April 27, 2010.


REPRESENTATION

Appellant represented by:	Sean Holcomb, Esq.

Appellee represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant DCC, Appellant's daughter CC, and Appellee DAC (since deceased)

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

The Veteran served on active duty from August 1968 to November 1976.  The Veteran died in September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) that revoked the Appellant's (DCC) entitlement to DIC and recognized the Appellee, DAC, as the Veteran's surviving spouse.  The Appellant, DCC, asserts on appeal that she is the Veteran's surviving spouse.

The Appellant (DCC) testified before the RO's Decision Review Officer (DRO) in June 2009 and before the undersigned Veterans Law Judge in December 2009 in a Travel Board hearing; the Appellee (DAC) did not testify before the undersigned, but her representative attended the hearing and provided a statement.  In addition, the Appellee (DAC) had provided testimony before a Veterans Law Judge in March 2007 during the course of her appeal, which was subsequently granted by the June 2008 RO decision.  Transcripts of all hearings are of record.

The Appellee (DAC) died in April 2010.  Her daughter, TMW, subsequently filed a request for substitution, and has been recognized as the Substitute Appellee for the purpose of resolving the issue on appeal.  The Board notes that TMW has submitted a claim for accrued benefits, which is being held at the RO pending resolution of the issue on appeal before the Board.
  
The Board issued a decision in October 2012 that held Appellant DCC to have been the Veteran's lawful surviving spouse since April 26, 2010, the date that Appellee DAC died (thus terminating DAC's entitlement to VA survivor benefits).  The Board's action did not decide the question of who should be recognized as the Veteran's surviving spouse prior to that date, but rather remanded that issue to the RO for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

While further delay is regrettable, the appeal is again REMANDED to the RO.  


REMAND

The Appellee's representative has argued that the prior remand instructions were not complied with concerning the request for additional service treatment records (STRs).  While the RO obtained the Veteran's service personnel records and made a general request for service treatment records, the Board notes that mental hygiene records and inpatient hospital reports were not always included in service treatment record files.  See M21-MR, Part III, Subpart iii, 2.A.1.a (STRs do not include inpatient treatment records and mental health records).  A specific request for the clinical records from the US Air Force Hospital (USAFH) at Chanute Air Force Base (AFB) and the USAFH in Wiesbaden, Germany were not made.  A specific request for such must be made.  If no records are obtained, the parties should be notified of such. 

Additionally, the Board notes the search for a divorce degree from New York was for the years 1979 to 1984.  However, the searched years were based on a divorce date listed as January 1980.  However, the Veteran listed the divorce as occurring in September 1976.  Thus, a search by the appropriate New York State authority for a divorce decree for the years 1976 to 1979 should be requested.  Additionally, the record suggests that the Appellee may have initiated divorce proceedings.  Although it was indicated this occurred in Illinois, the record reflects that the Appellee lived in Louisiana following her reported September 1976 separation from the Veteran, and then moved to Maryland in 1979.  Thus, a search by the appropriate Louisiana authority for a divorce decree for the years 1976 to 1979 should be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Specifically request clinical, mental health, and inpatient records through official sources for hospitalization at the USAFH at Chanute Air Force Base from September 24 to 27, 1976 and at the USAFH in Wiesbaden Germany from November 6 to 13, 1974.  If any records are not available, the claims file should be annotated to reflect such and the Appellant notified of such (with appropriate contested claim procedures followed). 

2. Contact the appropriate state authorities in New York and Louisiana to request a search for a divorce decree for the Veteran and D.A.C. for the years 1976 to 1979.  The responses should be associated with the claims file. 

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be issued (with appropriate contested claim procedures followed) and an opportunity to respond given.  

The parties have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

